JAGGAKD, J.
(after stating the facts as above).
The principal question raised by the demurrer is whether the facts alleged in the complaint constitute a cause of action. As pointed out by the trial court, “the statute plainly provides for an equitable adjustment of the indebtedness between the counties.” G. S. 1894, § 634. The new county was subjected to a proportionate share of the indebtedness of the county from which it was formed. This was approximately $23,958.58. It was required by law to pay only interest until maturity and then the principal. The effect of an immediate entry of judgment would be to anticipate some of that indebtedness; for it appears upon record that it was not all due at the time of the complaint. The statute provided certain means of enforcement, viz., by mandamus, to levy an adequate tax. B. L. 1905, §§ 4556, 4557; section 635, G. S. 1894.
The question then arises whether mandamus was the exclusive remedy available to the plaintiff county. The question has not been definitely decided by this court. In State v. Demann, 83 Minn. 331, 86 N. W. 352, the court says: “By the express terms of the statute the new county must act in obedience to the requirements providing for the manner of collecting its proportionate share of the taxes of the parent county. The statute directs the levy. * * * Nor does any liability attach to pay the money in any other way than that pointed out. * * * The law does not contemplate the satisfaction in any other manner than by an assessment upon the taxable property of the county; hence the failure to do so authorized *481the mandate of the court to compel obedience to the law. Mandamus is the proper remedy.” It is true that in Township of Canosia v. Township of Grand Lake, 80 Minn. 357, at page 360, 83 N. W. 346, at page 348, the court said: “We do not wish to be understood as saying that plaintiff was not entitled to judgment for defendant town’s share of the amount already paid by it upon the debt, and it is possible that the respective liabilities of these towns could have been ascertained and determined; but plaintiff town was not entitled to recover a money judgment for the share which defendant town might and could finally be compelled to pay.”
We are, however, of opinion, which is consistent with what was there held, and we think along the line of what was there said, that, notwithstanding the express reservation of the question therein contained, the remedy by mandamus was exclusive. If judgment were allowed to be entered, it would be enforced by mandamus. The statute is construed to effectuate by giving to the parent county the initial right to mandamus. The remedy was not designed to be merely cumulative, but to eliminate' indirection, and to avoid anticipation in payment of indebtedness admitted, but not yet due. This was held to be the rule in Waupaca v. Town of Matteson, 79 Wis. 67, 48 N. W. 213. And see People v. Supervisors, 10 Wend. 363; High, Ex. Leg. Rem. § 369,
Affirmed.
O’BRIEN, J., took no part,